DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					
In view of the Appeal Brief filed on 11/30/2020, PROSECUTION IS HEREBY REOPENED.  New ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KIMBERLY N RIZKALLAH/               Supervisory Patent Examiner, Art Unit 2894                                                                                                                                                                                         

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al. (PG Pub. no. US 2003/0150993 A1) in view of Isenberg et al. ("Fast, Contactless and Spatially Resolved Measurement of Sheet Resistance by an Infrared Method", PROGRESS IN PHOTOVOLTAICS: RESEARCH AND APPLICATIONS 2004; 12:539–552)
Regarding claim 1
a laser optical system (¶ 0010: 10) that causes a laser beam (¶ 0010: 22) to be incident onto a semiconductor wafer (¶ 0017-0018: 14); 
an infrared detector (¶ 0014: 36) onto which thermal radiation light of a wavelength region longer than 1 um from the semiconductor wafer is incident (¶ 0011, 0014: IR radiation reflected from 14 and incident on 36 includes wavelengths above 900 nm), wherein 36 is configured to detect wavelengths above 1um), and which outputs a signal based on the intensity of the thermal radiation light (¶ 0015: 36 outputs signal 44 based on radiation from 14); and 
a processing device (¶ 0017: 48) that calculates a property of the semiconductor wafer that is annealed by the laser beam on the basis of an output value of the infrared detector (¶ 0017: 48 analyzes and processes signals from 36 to determine properties of 14).
Nicolaides further teaches the method is suitable for providing data regarding ion implantation dose in ion-implanted semiconductor samples (¶ 0024).
Nicolaides is silent to the calculated properties comprising a value of sheet resistance.
Isenberg teaches calculating sheet a resistance property in semiconductor wafers (p. 539, ¶ 0004, lines 1-2: assessing sheet resistance values of heavily doped layers in semiconductor devices), the calculation provided on the basis of an output value of an infrared detector (fig. 1: CCD camera, similar to infrared detector of Nicolaides, detects infrared radiation from semiconductor sample, similar to wafer of Nicolaides, and outputs a signal to a PC, similar to the processing device of Nicolaides, which calculates an average sheet resistance value).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the calculation of Nicolaides to include the sheet resistance calculation of Isenberg, a 

Regarding claim 2, Nicolaides in view of Isenberg teaches the laser annealing apparatus according to claim 1, wherein thermal radiation light from a position of the semiconductor wafer onto which the laser beam is incident is incident onto the infrared detector (Nicolaides, fig. 1: reflected beam includes position-dependent thermal radiation light).  Nicolaides in view of Borden further teaches the apparatus is configured to detect variation in the wafer (Nicolaides, ¶ 026).
Nicolaides in view of Isenberg is silent to wherein the processing device outputs the calculation value of the sheet resistance to the output device in association with an in-plane position of the semiconductor wafer in which thermal radiation light is emitted.
However, Nicolaides in view of Isenberg does teach measurements taken over the surface of the wafer along a length of a plurality of lines (Borden ¶¶ 0020, 0058).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the output of Nicolaides in view of Isenberg in association with an in-plane position of the semiconductor wafer in which thermal radiation light is emitted, as a means to characterize variations across the wafer surface (Borden ¶ 0022), thereby providing feedback and feed forward techniques to optimize the semiconductor processing steps.

Regarding claim 3, Nicolaides in view of Isenberg teaches the laser annealing apparatus according to claim 1, further comprising: 
a storage device (Nicolaides, ¶ 0018: memory device, not shown) that stores relational data indicating a relationship between the output value of the infrared detector and the sheet resistance for each type of the semiconductor wafer that is an annealing target (Nicolaides, ¶ 0018: reflectivity data 

Regarding claim 4, Nicolaides teaches a sheet resistance calculation apparatus comprising: 
an infrared detector (36) onto which thermal radiation light of a wavelength region longer than 1 pm from a semiconductor wafer that is an annealing target is incident ¶ 0011, 0014: IR radiation reflected from 14 and incident on 36 includes wavelengths above 900 nm), and which outputs a signal based on the intensity of the thermal radiation light (¶ 0015: 36 outputs signal 44 based on radiation from 14); and 
a processing device (¶ 0017: 48) to which an output value of the infrared detector is input (44 output to 48 through demodulator 42), and which calculates a sheet resistance property of the semiconductor wafer on the basis of the output value and outputs a calculation value of the sheet resistance property (¶ 0017: 48 analyzes and processes signals from 36 to determine properties of 14).
Nicolaides further teaches the method is suitable for providing data regarding ion implantation dose in ion-implanted semiconductor samples (¶ 0024).
Nicolaides is silent to the calculated properties comprising a value of sheet resistance.
Isenberg teaches calculating sheet a resistance property in semiconductor wafers (p. 539, ¶ 0004, lines 1-2: assessing sheet resistance values of heavily doped layers in semiconductor devices), the calculation provided on the basis of an output value of an infrared detector (fig. 1: CCD camera, similar to infrared detector of Nicolaides, detects infrared radiation from semiconductor sample, similar to 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the calculation of Nicolaides to include the sheet resistance calculation of Isenberg, a means to provide fast sheet resistance characterization of ion-implanted semiconductor structures with detailed analysis of the diffusion process. (Isenberg, p. 551, ¶ 2, lines 1-6 &  3 lines 3-7).

Regarding claim 5, Nicolaides in view of Isenberg teaches the sheet resistance calculation apparatus according to claim 4, further comprising: 
a storage device (Nicolaides, ¶ 0018: memory device, not shown) that stores relational data indicating a relationship between the output value of the infrared detector and the sheet resistance for each type of the semiconductor wafer that is the annealing target (Nicolaides, ¶ 0018: reflectivity data and the infrared data for at least one sample type having known characteristics, as modified by Isenberg to include sheet resistance), wherein the processing device calculates the sheet resistance using the relational data according to the type of the semiconductor wafer in which the thermal radiation light is detected (Nicolaides, ¶ 0017: 48 analyzes and processes signals from 36 to calculate properties of 14, as modified by Isenberg to include sheet resistance).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides in view of Isenberg as applied to claim 1 above, and further in view of Su et al. (PG Pub. No. US 2004/0253752 A1).
Regarding claim 7, Nicolaides in view of Isenberg teaches the laser annealing apparatus according to claim 1, configured to calculate a property of a semiconductor wafer including dopants implanted into a surface layer part of the semiconductor wafer (Nicolaides, ¶ 0027), and the 
Nicolaides in view of Isenberg as applied to claim 1 above is silent to the dopants comprising at least one of phosphorous, arsenic, or boron.
Su teaches evaluating a sheet resistance property of a semiconductor wafer (¶ 0025), wherein at least one of arsenic and boron are implanted into a surface layer part of the semiconductor wafer (¶¶ 0026-0028: sheet resistance determined on semiconductor wafers comprising boron and/or arsenic dopants).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the apparatus of Nicolaides in view of Isenberg to evaluate semiconductor wafers including the dopant of Su, as a means to monitor the dose of implanted semiconductor substrates (Su, abstract).
The limitation “by an ion implantation method” is a product by process limitation which does not carry weight in a claim drawn to structure. Claim 7 is directed to an apparatus configured to evaluate properties of a doped semiconductor wafer.  Since the claim is not directed to the semiconductor wafer itself, or the particular manner in which the semiconductor wafer is fabricated, the manner in which the dopants are introduced into the wafer does not carry patentable weight.  For example, an apparatus to evaluate ion-implanted semiconductor wafers would be patentable indistinguishable from an apparatus to evaluate solid-source doped wafers, in-situ doped wafers, or wafers doped by any other doping process.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The cited prior art fails to teach the claim 6 limitation “wherein the laser optical system comprises a laser diode having an oscillation wavelength of 808 nm”.

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 11/30/2020, with respect to the rejections of claims 1-5 and 7 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly cited prior art references, as noted in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN TURNER/Examiner, Art Unit 2894